           CASE 0:20-cr-00282-PJS-ECW Doc. 80 Filed 02/18/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                        Case No. 20-cr-282 (PJS/ECW)

                      Plaintiff,

           v.                                                        ORDER

 Victor Devon Edwards (2),

                      Defendants.


       This case is before the Court on the Government’s Motion for Discovery Pursuant

to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (Dkt. 29);

Defendant Victor Devon Edwards’s Motion for Additional Discovery (Dkt. 42);

Defendant Victor Devon Edwards’s Motion for Disclosure of Statements of Co-

Defendants of Unindicted Alleged Co-Conspirators (Dkt. 43); Defendant Victor Devon

Edwards’s Motion for Discovery of Impeaching Information and Exculpatory Evidence

(Dkt. 44); Defendant Victor Devon Edwards’s Motion for Government’s Agents to

Retain Rough Notes (Dkt. 45); Defendant Victor Devon Edwards’s Motion for Grand

Jury Transcripts (Dkt. 46); Defendant Victor Devon Edwards’s Motion for Counsel to

Participate in Voir Dire (Dkt. 47); Defendant Victor Devon Edwards’s Motion for

Discovery of Expert Under Rule 16 (Dkt. 48); the Government’s request to conduct a

Lafler-Frye hearing; and Defendant’s oral request for a furlough to attend his aunt’s

funeral.
        CASE 0:20-cr-00282-PJS-ECW Doc. 80 Filed 02/18/21 Page 2 of 6




       Chelsea A. Walcker appeared on behalf of the Unites States of America.

Catherine L. Turner appeared on behalf of Defendant Victor Devon Edwards, who also

appeared at the hearing via Zoom for Government. Defendant consented to conducting

the motions hearing via Zoom for Government.

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     The Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (Dkt. 29) is GRANTED as

unopposed.

       2.     Defendant Victor Devon Edwards’s Motion for Additional Discovery (Dkt.

42) is GRANTED IN PART and DENIED IN PART. The Government represents that

it has complied with its obligations under Rule 16 with respect to materials its possession,

and will continue to do so, including known video surveillance footage and still images in

its possession from the interior of the Target Headquarters building during the relevant

timeframe on August 26, 2020. (Dkt. 75 at 3.) The Government shall comply with its

discovery obligations under Rule 16.

       3.     Defendant Victor Devon Edwards’s Motion for Disclosure of Statements of

Co-Defendants of Unindicted Alleged Co-Conspirators (Dkt. 43) is DENIED. Edwards

moves the Court for an order pursuant to Bruton v. Unites States, 391 U.S. 123 (1968),

and Rule 16(c) of the Federal Rules of Evidence for disclosure of the Government’s

intent to use co-defendant or unindicted co-conspirator statements at trial, and granting

leave to bring further motions as necessary. As a starting point, Rule 16(c) only pertains

to supplementation of discovery required under Rule 16. The Court assumes that


                                             2
        CASE 0:20-cr-00282-PJS-ECW Doc. 80 Filed 02/18/21 Page 3 of 6




Edwards is referring to Rule 16(a) of the Federal Rules of Criminal Procedure. Rule

16(a)(1)(A) provides in relevant part that “[u]pon a defendant’s request, the government

must disclose to the defendant the substance of any relevant oral statement made by the

defendant . . . .” (emphasis added). The plain language of the Rule applies only to

statements made by the defendant and not co-defendants. See United States v. Mayberry,

896 F.2d 1117, 1122 (8th Cir. 1990) (holding that Rule 16 does not allow the discovery

of statements other than those of the defendant); see also United States v. Manthei, 979

F.2d 124, 126 (8th Cir. 1992) (Rule 16 “stresses that only ‘statements made by the

defendant’ are discoverable.”); United States v. Collins, 652 F.2d 735, 738 (8th Cir.

1981), cert. denied, 455 U.S. 906 (1982) (providing that Rule 16 does not authorize the

discovery or inspection of statements made by government witnesses, including those

made by a co-conspirator). Therefore, the Court denies Edwards’s motion to the extent

that it seeks pretrial disclosure of statements or confessions of any co-defendant or

unindicted co-conspirator under Rule 16. Edwards’s suggestion that Bruton requires

disclosure of statements by codefendants is also rejected. Bruton addresses the issue of

admission of a co-conspirator’s statement at trial, where the co-conspirator’s admission

was hearsay as it related to the defendant, and not whether the statement was

discoverable by the defendant. 391 U.S. at 137; United States v. Singh, 494 F.3d 653,

658 (8th Cir. 2007). Although Bruton may raise some potential issues to be considered

during trial, it does not require pretrial disclosure of statements made by co-defendants or

co-conspirators.




                                             3
         CASE 0:20-cr-00282-PJS-ECW Doc. 80 Filed 02/18/21 Page 4 of 6




       4.     Defendant Victor Devon Edwards’s Motion for Discovery of Impeaching

Information and Exculpatory Evidence (Dkt. 44) is DENIED IN PART as moot based

on the Government’s representation that it will comply with its duty to disclose materials

covered by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150

(1972), and their progeny. The Motion is GRANTED IN PART insofar as within 10

days of the date of this Order the Government must disclose all Brady/Giglio information

in its possession or of which it has become aware as of the date of this Order and must

promptly supplement its disclosure upon receipt of any additional Brady/Giglio

information not previously disclosed. Similarly, the Government will only have the

obligation to produce prior testimony by an expert witness or personnel information of

law enforcement witness, as requested by Defendant, to the extent that the information

falls within the ambit of Brady/Giglio or their progeny.

       5.     Defendant Victor Devon Edwards’s Motion for Government’s Agents to

Retain Rough Notes (Dkt. 45) is GRANTED to the extent that the Government in its

written submission (Dkt. 75 at 5) has represented that it does not object to requiring law

enforcement officials involved in the investigation of this case to retain and preserve their

rough notes and has already instructed the officials to do so. The Motion is DENIED to

the extent that Defendant seeks production of rough notes at this time.

       6.     Defendant Victor Devon Edwards’s Motion for Grand Jury Transcripts

(Dkt. 46) is GRANTED IN PART AND DENIED IN PART. According to the United

States Supreme Court, there is a “long established policy that maintains the secrecy of the

grand jury proceedings in the federal courts.” United States v. Proctor & Gamble Co.,


                                             4
          CASE 0:20-cr-00282-PJS-ECW Doc. 80 Filed 02/18/21 Page 5 of 6




356 U.S. 677, 681 (1958) (citations omitted). A defendant must allege a “particularized

need” with support for the records. See United States v. Warren, 16 F.3d 247, 253 (8th

Cir. 1994) (citing Fed. R. Crim. P. 6(e)(3)(C)(ii)). For example, a court may authorize

disclosure of grand jury transcripts where a defendant “shows that a ground may exist to

dismiss the indictment because of a matter that occurred before the grand jury....” Fed.

R. Crim. P. 6(e)(3)(E)(ii). A bare allegation that grand jury records are necessary does

not satisfy “particularized need” requirement. See Warren, 16 F.3d at 253. Edwards has

made no showing of a particularized need for the grand jury transcripts. However, the

Government will produce any grand jury transcripts for any witness it intends to call at

trial. The Government has represented that it will voluntarily produce any such

transcripts within three (3) working days before commencement of trial with its voluntary

production of Jencks Act material.

         7.   Defendant Victor Devon Edwards’s Motion for Counsel to Participate in

Voir Dire (Dkt. 47) is DENIED without prejudice as premature.

         8.   Defendant Victor Devon Edwards’s Motion for Discovery of Expert Under

Rule 16 (Dkt. 48) is GRANTED insofar as the parties will disclose initial Rule

16(a)(1)(G) evidence 30 days before trial and rebuttal evidence shall be disclosed 10 days

later.

         9.   The Government’s request to conduct a Lafler-Frye was granted only to the

extent that the Court allowed the Government to make a statement on the record at the

February 18, 2021 hearing, which it chose not to do at this time. The Court denied any

inquiry or questioning of Defendant regarding the plea. If the Government believes any


                                             5
         CASE 0:20-cr-00282-PJS-ECW Doc. 80 Filed 02/18/21 Page 6 of 6




additional steps are necessary and appropriate, it should direct its request to United States

District Judge Patrick J. Schiltz.

       10.    To the extent that Defendant seeks a furlough, that request should be made

in writing, detailing the request for temporary release.


DATED: February 18, 2021                          s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge




                                              6
